Citation Nr: 0334033	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-46 450	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty in the United States Army 
from January 1951 to January 1953, including service in the 
Republic of Korea.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of September 
1993 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The veteran filed a timely 
Notice of Disagreement, and subsequently perfected that 
claim.  In November 1998, the Board denied service connection 
for PTSD.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (the Court).  In November 1999, the Secretary 
of the Department of Veterans Affairs (VA) and the veteran's 
representative signed a joint motion for remand of the 
November 1998 Board decision.  Later in November 1999, the 
Court granted the motion. 

Following additional development, a Board decision of August 
10, 2000, denied entitlement to service connection for PTSD, 
and the claimant and his representative were provided a copy 
of that decision.  

On September 28, 2000, a Motion for Reconsideration of the 
August 2000 Board decision was filed with the Board.  On 
December 1, 2000, the then Vice Chairman of the Board ordered 
reconsideration of the decision.   In February 2001, the case 
was Remanded to the RO for further development of the 
evidence.  While at the RO, the veteran was awarded service 
connection for schizophrenia, which after recent examination 
was considered to account for the veteran's psychiatric 
symptoms.  In addition, he was assigned a 100 percent 
disability evaluation for this disorder, and also found 
incompetent for VA purposes.  The case was subsequently 
returned to the Board.  

Lastly, the Board notes that the veteran's representative 
submitted a document dated in September 2003 on which is 
requested an advancement of $35,000.  This is not a matter 
over which the Board has jurisdiction and it is referred to 
the RO for appropriate action.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The events the veteran claimed to have caused PTSD, are 
not related to combat, and have not been corroborated.  

3.  The veteran does not have PTSD related to his military 
service.  


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  



The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable. 

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
December 12, 2002, which informed them of VA's duty to notify 
them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

In addition, that RO letter of December 12, 2002, notified 
the claimant and his representative of VA's duty to assist 
them by obtaining records from Federal agencies, medical 
records and employment records, which are pertinent or 
specific to the claim; and as to which the claimant provided 
record release authorizations permitting VA to obtain those 
records.  Further, that letter informed the claimant and his 
representative that the RO would assist him by providing a 
medical examination or getting a medical opinion if such is 
necessary to reach a determination upon his appeal.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained all available service medical 
records of the claimant, with the evidence also showing 
specific contact made over 
the years with the National Personnel Records Center and the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) in efforts to obtain evidence 
corroborating the veteran's claimed stressors.  The claimant 
also has been afforded VA psychiatric examinations and it 
appears the relevant private medical records have been 
obtained.  Neither the appellant nor his representative have 
argued a notice or duty to assist violation under the VCAA.  
Accordingly, the Board finds that there is no question that 
the appellant and his representative were fully notified and 
aware of the type of evidence required to substantiate the 
claim, and in view of the extensive factual development in 
the case, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For these reasons, the Board 
considers the requirements of the VCAA have been met.  

In this regard, the Board specifically notes that it 
considers the concerns raised by the holding in Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003) regarding adequate notice to the 
veteran to have been addressed.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period provided in the VCAA for submitting evidence 
had expired.  Here, the denial of the veteran's claims 
occurred long before the VCAA was enacted.  VA had no option 
other than to send a VCAA notification letter in the midst of 
the appellate process already underway.  In other words, 
chronologically, it was impossible for VA to provide VCAA 
notification to this particular claimant before the initial 
denial of his claim.  Moreover, it is manifest the veteran, 
through his attorney representative, is aware of the evidence 
and information necessary to substantiate his claim, and any 
obligations he may have in providing this evidence or 
information.  Furthermore, the record reflects the veteran's 
representative submitted additional argument well past the 30 
day period (erroneously) indicated in the letter to the 
veteran that advised him of his rights and obligations under 
the VCAA, as the time limit within which to submit additional 
information and evidence.  As such, the veteran clearly was 
not misled by this incorrect notice.  Likewise, it is 
significant that the most recent correspondence from the 
veteran's attorney has 

essentially been to urge the RO to return the case to the 
Board for a decision, which may reasonably be interpreted as 
an acknowledgment the record is complete.  

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2001); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

The veteran's claims file in this case is rather voluminous, 
but given the requirements that must be met to establish 
service connection for PTSD as set out above, the Board's 
discussion of the case and the reasons for its conclusions 
may be relatively brief.  

As noted in the Introduction, the veteran served on active 
duty in the United States Army from January 1951 to January 
1953, including service in the Republic of 

Korea.  His discharge documents show that his military 
occupational specialty was 1641 and that the related civilian 
occupation was Chief Clerk.  There is no record of awards or 
decorations for valor, or an award of the Purple Heart Medal.  
The most significant duty assignment was noted to be the 
Headquarters Battery, 76th Anti-Aircraft Artillery (AAA) 
Automatic Weapons (AW) Battalion, (although service medical 
records show that the veteran also served in the 213th AAA 
Gun Battalion, and the 78th AAA Battalion).  There is no lost 
time due to detention or AWOL documented on his discharge 
documents.   

Since this case is limited to the question of whether service 
connection for PTSD is warranted, and given the 
aforementioned requirements in this regard, while the Board 
has considered all the evidence of record, its focus must be 
on the medical evidence on which it is concluded the veteran 
has PTSD, and which set forth the basis for that conclusion.  
This evidence is relatively limited and consists of private 
records from the Central Community Health Board, the report 
of a 1993 VA examination, and a 1995 letter from a VA 
treating psychiatrist.  

The alleged events cited as causing PTSD are as follows:

a.)	the veteran's Court Martial and his sentence to 
death by firing squad;
b.)	testing the electrical charge on high tension 
wires;
c.)	working near where weapons were being fired;
d.)	a jeep accident in which the veteran was thrown 
into frigid sea water;
e.)	acid burns of the eyes caused when the battery on 
which the veteran was working exploded, and resulted in 
a 3 day period of blindness;
f.)	harassment of the veteran in a unit to which he was 
transferred;
g.)	the veteran's involvement in damaging a radio van 
in a vehicular (truck) accident; and 
h.)	the explosion of a generator while the veteran was 
working on it.  

Clearly, the foregoing events do not describe what may be 
considered combat, and therefore, the question of whether the 
veteran actually engaged in combat is not particularly 
relevant.  (In this regard, however, given the veteran's 
military 
occupation and absence of any decorations indicative of 
combat, together with the veteran's assertions that he was 
not in combat, [although he recently indicated that he was], 
the Board considers the greater weight of evidence to support 
the conclusion that he was not in combat.)  In any event, in 
the absence of stressors from combat, there must be credible 
supporting evidence that the claimed in-service stressors 
occurred in order to support an award of service connection.  
In this case, there is no such evidence.  

As to the claimed Court Martial and the veteran's sentence to 
death by firing squad, there is simply no support in the 
service records that such an event took place.  Indeed, 
documents from USASCRUR (at the time the Environmental 
Support Group) reflect that information from the U.S Army 
Crime Records Center had been reviewed and this showed no 
record in this regard.  Likewise, there is no service record 
reflecting that the veteran was involved in testing the 
electrical charge on high tension wires; that he happened to 
be conducting his assigned duties in the vicinity where 
weapons were being fired, or that he was harassed in any unit 
to which he was assigned.  

As to a jeep accident, there is a reference in a March 1952 
medical record to a history of a head injury the veteran 
sustained in a jeep accident two weeks earlier.  At the same 
time, however, this reference was made in the context of the 
investigation of the veteran's complaints of weakness, 
dizziness, and fatigue of two months duration and the 
reference is devoid of any mention of what obviously would be 
the more harrowing aspect of this event, being thrown into 
frigid sea waters.  This being the only contemporaneous 
reference to a jeep accident, the Board does not consider it 
sufficient to establish that the claimed event occurred as 
described by the veteran.  

Regarding acid burns to the eyes from an exploding battery 
and the explosion of a generator on which the veteran was 
working, there is likewise, no corroborating evidence for 
these events in the veteran's service records.  They simply 
show that 


the veteran was treated for complaints of blurred vision in 
service that happened to be aggravated by the bright lights 
of a generator.  There is no mention made of any exploding 
batteries or generators.  

Finally, there is also no service record corroborating the 
veteran's involvement in any radio van or other type of truck 
vehicular accident.  Simply put, there is no suggestion in 
the veteran's service records that this event occurred.  
Absent this, there is no reasonable basis for concluding that 
it did occur, and that it subsequently resulted in the 
veteran developing PTSD.  

While the veteran may be convinced that the events set out 
above occurred, and he may have convinced others that they 
occurred, who in turn have repeated the events as fact, it 
remains the case, however, that the records contemporaneous 
with service fail to provide corroboration of them.  Under 
these circumstances, the Board concludes that the record 
lacks corroborating evidence that the non-combat events the 
veteran claims to have caused him to develop PTSD actually 
occurred.  Absent such evidence, a fundamental requirement 
for establishing service connection for the disability at 
issue has not been met, and the veteran's claim for service 
connection for PTSD must be denied.  

ORDER

Service connection for PTSD is denied.  


     ________________________________      
______________________________
      R. F. WILLIAMS		       MICHAEL E. KILCOYNE
   Veterans Law Judge 		       Acting Veterans Law 
Judge 
              Board of Veterans' Appeals 		       
Board of Veterans' Appeals

  	________________________________ 
	                                                      S. L. 
KENNEDY
	                               Veterans Law Judge, Board of 
Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



